Citation Nr: 0801912	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
disability manifested by hematuria.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, variously claimed as schizophrenia and 
a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

T. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1981 and appears to have had another period of 
active duty from August 1984 to April 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that new and material evidence was 
not received to reopen claims for service connection.

While claims for service connection for a personality 
disorder and schizophrenia were developed separately, the 
Board has recharacterized the matter more broadly, as stated 
on the title page, to encompass any psychiatric condition, 
including the two problems claimed.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the veteran's 
claims folders.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claims for 
service connection, but that additional development is 
necessary regarding the underlying service connection claims.  
Accordingly, the matters of entitlement to service 
connection, based on de novo review, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the veteran if further action is required on 
his part.



FINDINGS OF FACT

1.  In November 1998, the RO found that new and material 
evidence had not been received to reopen a previously denied 
claim for entitlement to service connection for hematuria; 
the veteran appealed but withdrew his appeal in a written 
statement received in May 1999.    

2.  The evidence associated with the claims file subsequent 
to the unappealed decision includes evidence that relates to 
an unestablished fact (ongoing findings of hematuria that 
could represent a current disability) necessary to 
substantiate the claim, is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim for 
hematuria.  

3.  In a June 2000 decision, the Board determined that new 
and material evidence had not been received to reopen a 
previously denied claim for service connection for a 
psychiatric disorder.  

4.  The evidence associated with the claims file subsequent 
to the unappealed decision includes evidence (service medical 
records from a second period of service) that relates to an 
unestablished fact (nexus to service) necessary to 
substantiate the claim, is not cumulative or redundant of the 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim for 
service connection.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 1998 RO decision is 
new and material, and a claim of service connection for 
hematuria may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007). 

2.  Evidence received since the June 2000 Board decision is 
new and material and a claim for service connection for a 
psychiatric disorder, variously claimed, may be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim and requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court has recently held that, in a claim to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Here, in light of the fact that this decision grants the 
veteran's claims to reopen, the Board is satisfied that any 
procedural errors in either notification or development were 
not prejudicial to the veteran.  As further discussion 
regarding the VCAA would serve no useful purpose at this 
time, the Board will address the merits of the claims to 
reopen.

II.  Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

III.  Analysis

A.  Hematuria

The RO denied the veteran's claim to reopen a service 
connection claim for a hematuria in November 1998.  The RO 
decided that the veteran had not submitted new and material 
evidence as the evidence presented was cumulative.  The 
veteran did not appeal this issue and the November 1998 
decision became final.  

The evidence of record at the time of the November 1998 
decision included service medical record showing that the 
veteran had received a test for hematuria.  The RO originally 
denied the claim because there was no permanent residual or 
chronic disability subject to service connection.  Since the 
November 1998 decision, the veteran has submitted medical 
evidence showing that the veteran was found to have hematuria 
in November 1982, although no disease process was found.  
Also added to the record since the November 1998 decision is 
a January 2006 treatment record from the Central Texas VAMC.  
The record states that the veteran's urine shows small 
hematuria.  This evidence is not cumulative or redundant of 
the evidence previously of record and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a disability manifested 
by hematuria may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


B.  A psychiatric disorder, variously claimed

The Board denied the veteran's claim to reopen a service 
connection claim for a psychiatric disorder (schizophrenia) 
in June 2000.  The Board decided that the veteran had not 
submitted new and material evidence as the evidence presented 
was cumulative or duplicative of evidence previously 
submitted.  The Board further noted that the evidence 
submitted failed to show that the veteran's diagnosed 
schizophrenia was either incurred or aggravated by his active 
service.  The veteran did not appeal this decision and the 
June 2000 decision became final.  

Evidence submitted since the June 2000 decision includes a 
new DD Form 214 and personnel records and service medical 
records from what appear to be a second period of active duty 
service from August 1984 to April 1985.  At the time of the 
last final denial, there was no evidence that the veteran 
served on active duty for a second period of service.  In 
fact, the Board decision noted that the veteran served in the 
Naval Reserves for an undetermined period.  These records 
from what appear to be the veteran's second period of service 
are not cumulative or redundant of the evidence previously of 
record and are sufficient to establish a reasonable 
possibility of substantiating the claim.  

Since new service medical and personnel records from what 
appears to be the veteran's second period of active service 
are now of record, and these records are pertinent to the 
veteran's psychiatric state subsequent to a period of 
psychiatric treatment after the veteran's first period of 
service, the Board finds that a remand is in order under 38 
C.F.R. § 3.156(c), to allow the agency of original 
jurisdiction (AOJ) to adjudicate the matter, before the Board 
may address the merits of the reopened claim for service 
connection.  38 C.F.R. § 3.156(c) (2007).  

As new and material evidence has been received, the claim of 
entitlement to service connection for a psychiatric disorder 
may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for hematuria is reopened.  
To this extent only the benefit sought on appeal is allowed.

New and material evidence having been received; the claim of 
entitlement to service connection for a psychiatric disorder, 
variously claimed, is reopened.  To this extent only the 
benefit sought on appeal is allowed.


REMAND

Since the medical evidence shows that the veteran appears to 
have had hematuria during service, subsequent to service, and 
as recently as 2006, a VA examination is necessary to 
determine whether or not he has a current disability 
manifested by hematuria, and, if so, whether such current 
disability is related to service.  

As for the claim for service connection for a psychiatric 
disorder, the Board notes that the AOJ has not addressed the 
matter on a de novo basis since the addition of records from 
what appear to be the veteran's second period of active duty 
from August 1984 to April 1985.  These records are of 
particular interest as they contain evidence as to the 
veteran's psychiatric state subsequent to treatment received 
for psychiatric problems in 1983, following separation from 
his first period of service.  While the claim is in remand 
status, an attempt should be made to clarify the nature of 
the veteran's service and to obtain better (more legible) 
copies of the recently added records from the veteran's 
second period of service.  After such an attempt has been 
made, the veteran should be afforded a VA examination to 
determine whether he has a psychiatric condition 
(schizophrenia, or any other) that is related to either 
period of active military service.  

Prior to any examination, any outstanding records of 
pertinent treatment for hematuria or psychiatric problems 
should be obtained and added to the record.

Finally, as the matters are being remanded, the RO or the 
Appeals Management Center (AMC) should take the opportunity 
to ensure compliance with duties to notify and assist in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  At the outset, the RO or the AMC 
should also undertake any other 
development necessary to verify the 
veteran's period(s) of active military 
service and any other type of service the 
veteran served.  Specially, the RO or the 
AMC should determine if the veteran's 
periods of service were inactive duty 
training, active duty for training, or 
active military service.  The RO or AMC 
should have a military records specialist 
review the file to ensure that all 
records (service medical records, medical 
examination board reports, physical 
examination board reports, disciplinary 
actions, personnel records, etc) from all 
periods of service are associated with 
the claims file.  The specialist should 
specifically review the DD Form 214 
showing service from August 1984 to April 
1985 to ascertain the type of service 
(active duty, reserve, other) for this 
period.  Complete records should also be 
obtained from the Navy Hospital at Long 
Beach (the veteran's last duty 
assignment) to determine whether the 
veteran was assigned to this facility as 
a patient or as part of his detail.  
Also, an attempt should be made to obtain 
legible copies of all medical and 
personnel records.  (It appears that the 
lens utilized for magnifying and copying 
from microfiche may not have been 
properly focused and could likely be 
adjusted to achieve better results.) 
 
2.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  The RO or the AMC should undertake 
any appropriate development to contact 
the veteran for the purpose of 
ascertaining the whereabouts of, and 
obtaining for the record, any pertinent 
evidence outstanding.  Any reasonable 
actions necessary to obtain evidence 
identified but not provided by the 
veteran should be undertaken.  If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any pertinent evidence, it 
should so inform the veteran and his 
representative to afford them the 
opportunity to obtain the outstanding 
evidence.

4.  The appellant should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine: 

(a) the disease or disability, if 
any, that is associated with the 
veteran's hematuria; and 

(b) the likelihood that any such 
condition manifested by hematuria is 
etiologically related to or 
aggravated by either of the 
veteran's two periods of military 
service.  

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should specifically be asked to provide 
an opinion as to whether there is a 50 
percent or better probability that the 
veteran has a current disorder manifested 
by hematuria that is etiologically 
related to (due to, incurred in, or 
aggravated by) either period of military 
service.  

The rationale for any opinions expressed 
must also be provided.

5.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature and etiology of any 
current his psychiatric disorder.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the veteran has a 
current psychiatric disorder that is 
etiologically related to (due to, 
incurred in, or aggravated by) either 
period of his military service.  

The rationale for each opinion expressed 
must also be provided.

6.  Then, the RO or the AMC should 
adjudicate the appellant's reopened 
claims based on a de novo review of the 
record.  If any benefit sought on appeal 
is not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.
 
By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


